EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment corrects minor typographical errors.
The application has been amended as follows: 
Claim 1, line 1, “An” has been changed to --A--.
Claim 7, line 1, “A” has been changed to --An--.
Claim 7, line 4, “clamping” has been changed to --clamp--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in this application have not been rejected because no prior art reference(s) or combination thereof discloses or renders obvious each of the limitations in at least independent claims 1 and 7.
Independent claims 1 and 7 each require a fastening clamp, comprising (compare illustration below for reference):


    PNG
    media_image1.png
    811
    627
    media_image1.png
    Greyscale

a top clamp (152);
a bottom clamp (154);
a plurality of clamping bolts (160, 162) adapted to secure the top clamp and bottom
clamp with respect to each other;

a floating collar (186) comprising:
a threaded shaft (184) adapted to screw onto the threaded rod (172); and
a plurality of tightening surfaces (i.e., the hex surfaces); and
a plurality of fixation horns, each fixation horn comprising a horn rod (182)
adapted to pass through the threaded shaft (184), project from the collar (186)
opposite the threaded rod (184), and be secured with respect to the top
clamp (152) when the floating collar (186) is tightened against a bottom of the hole (174).
Note that the clamping bolts (160, 162) have a similar shape but different structure from the floating collar (184)/horn rod (182) set forth in the claims and illustrated above.
The closest prior art is a reference to Thomke et al. (2006/0052781). Referring to Figs. 1 and 15, Thomke et al. disclose the top clamp 11, bottom clamp 12, the plurality of clamping bolts 16, a hole 115 (Fig. 15) on a surface of a clamp comprising a threaded rod 102 (Fig. 15) within the hole, and a plurality of fixation horns 101 (Fig. 15), as required by independent claim 1. However, Thomke et al. do not disclose the floating collar comprising a threaded shaft adapted to screw onto the threaded rod and a plurality of tightening surfaces, and the fixation horns comprising a horn rod adapted to pass through the threaded shaft, project from the collar opposite the threaded rod, and be secured with respect to the top clamp when the floating collar is tightened against a bottom of the hole, as set forth in independent claim 1.

Therefore, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773